Citation Nr: 1536568	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  10-11 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased disability rating for bilateral pes planus, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from June 1980 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In December 2009, the Veteran testified at a personal hearing before a decision review officer.  In September 2013, he presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  The transcripts of both hearings have been associated with the Veteran's VA claims file.

In a May 2014 decision, the Board denied the Veteran's claim of entitlement to an increased disability rating for bilateral pes planus.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In September 2014, the Court vacated the Board's March 2014 decision as to the pes planus claim and remanded the matter for action in compliance with a Joint Motion for Partial Remand.

In a January 2015 Board decision, the claim was remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial in an April 2015 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran asserts entitlement to an increased disability rating for service-connected bilateral pes planus.  After having considered the matter, and for reasons expressed immediately below, the Board finds that further development is required before the claim may be finally adjudicated.

Pursuant to the January 2015 Board Remand, the Veteran was afforded a VA examination in March 2015 in order to address the current severity of his bilateral pes planus.  The examiner was also instructed to address whether the Veteran's other diagnosed disabilities of the feet, to include degenerative joint disease (DJD), plantar fasciitis, hallux valgus, and posterior tibial tendonitis, were caused or aggravated by the service-connected pes planus.  Although the March 2015 VA examiner addressed the questions posed in the January 2015 Board Remand, his rationale focused on the matter of direct service connection as to the bilateral pes planus.  Critically, he provided insufficient rationale to support his conclusions that the other diagnosed bilateral foot disabilities were not caused or aggravated by the service-connected pes planus.  Moreover, the examiner's conclusion that the current severity of the bilateral pes planus is 'mild,' was not adequately supported by physical examination findings or detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295   (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382   (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one).

As such, remand is necessary in order to afford the Veteran a new VA examination, which thoroughly and appropriately addresses the current severity of the bilateral pes planus as well as the etiology of the Veteran's other diagnosed foot disabilities.

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA examination to evaluate the service-connected bilateral pes planus with an appropriately qualified medical professional other than the examiner who conducted the March 2015 VA examination.  Prior to the examination, the Veteran's VA claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

a. The examiner should identify all symptomatology associated with the Veteran's bilateral pes planus.

i. The examiner should identify any additional diagnosed disabilities of the feet to include DJD, hallux valgus, plantar fasciitis, and bilateral posterior tibial tendonitis.

ii. The examiner should then provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the additional diagnosed disabilities of the feet, to include DJD, hallux valgus, plantar fasciitis, and bilateral posterior tibial tendonitis, are caused or made chronically worse by his service-connected bilateral pes planus.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

b. The examiner should render an opinion as to whether the Veteran's bilateral pes planus is mild, moderate, severe or pronounced, and should 
c. 
indicate whether there is evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, any indication of swelling on use and/or characteristic callosities.  In addition, the physician should indicate whether there are symptoms such as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendo Achilles on manipulation.  The physician should state whether the symptoms of pes planus are improved by orthopedic shoes or appliances.

d. The examiner should additionally address the impact, if any, of the Veteran's bilateral pes planus on his employability.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

2. After undertaking any other development deemed appropriate, the issue on appeal must be readjudicated.  If a benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

